DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 07/25/2022 is acknowledged. Claims 5-13 are withdrawn from further consideration as being directed to non-elected inventions.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Throughout the instant specification, a catalyst composition is described as comprising an “alkaline metal” (e.g. see [0020], [0023]). However, while the periodic table contains alkali metals and alkaline earth metals, there are no metals classified as “alkaline metal” as disclosed in the instant specification. The examiner notes that the instant specification in para. [0023] (and claim 4) discloses “the alkaline metal is selected from the group consisting of Sodium (Na), potassium (K), and cesium (Cs).” Since Na, K, and Cs are alkali metals, it appears that the use of the term “alkaline metal” by Applicant in the specification is an inadvertent mistake, and that Applicant actually intended to mean “alkali metal.” Accordingly, Applicant is suggested to submit a replacement specification which replaces “alkaline metal” with “alkali metal.”  

Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities.
Claim 1, line 2: For clarity, the limitation “a porous alumina-silicates zeolite” should read “a porous alumina-silicate[[s]] zeolite.”
Claim 1: For clarity and consistency, Applicant is suggested to amend “the porous zeolite catalyst support” at lines 6-7, 9-10, and 11 to state “the porous alumina-silicate zeolite 
Claim 1, line 8: The limitation “a metals of group IIIA or IVA” should read “[[a]] metals of group IIIA or IVA.”
Claim 1, line 11: For clarity, Applicant is suggested to amend “an alkaline metal, wherein the amount of alkaline metal from 0.5 wt% to 2 wt%” to state “an alkaline metal, wherein the amount of alkaline metal is from 0.5 wt% to 2 wt%.”
Claims 1 and 4: As discussed above under Specification, the term “alkaline metal” is misused and should be replaced with “alkali metal.”
Claim 2: The limitation “the transition metal,” which is in the singular form, appears to be in reference to “transition metals” recited in claim 1 at line 5. For clarity, Applicant is suggested to amend “the transition metal” to state “the first metal.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a porous alumina-silicates zeolite Faujasite (FAU), Zeolite Mobil type Five (MFI), Zeolite Kerr Five (KFI) and Zeolite Beta polymorph A (BEA) as catalyst support.” A transitional phase (e.g. comprising) is missing between “a porous alumina-silicates zeolite” and the listed zeolite materials, and thus it is unclear whether “a porous alumina-silicates zeolite” is required to comprise just one or all of the listed zeolite materials. In view of the disclosure in the instant specification ([0024]), the above limitation is interpreted as follows: “a porous alumina-silicate[[s]] zeolite selected from the group consisting of Faujasite (FAU), Zeolite Mobil type Five (MFI), Zeolite Kerr Five (KFI) and Zeolite Beta polymorph A (BEA) as catalyst support.”
Claims 2-4 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US Pat. 4,130,507).
Regarding claim 1, Hayes discloses catalytic composition comprising:
(a) a porous carrier material, where the suitable materials include zeolitic aluminosilicates such as faujasite (FAU) (col. 1, lines 28-35; col. 6, lines 21-25);
(b) a group VIB transition metal in an amount of about 0.01 to about 3 wt% (col. 1, lines 28-35; col. 4, lines 55-56);
(c) a group IVA metal in an amount of about 0.01 to about 5 wt% (col. 1, lines 28-35; col. 4, lines 54-55); and
(d) an alkali metal in an amount of about 0.1 to about 5 wt% (col. 1, lines 28-35; col. 4, lines 53-54).
Hayes does not explicitly disclose the claimed ranges of “1 wt% to 10 wt%” of the claimed first metal, “1 wt% to 8 wt%” of the claimed second metal, and “0.5 wt% to 2 wt%” of the claimed alkali metal, based on the porous alumina-silicate zeolite.
However, the above claimed ranges overlap or fall within the ranges of group VIB transition metal, group IVA metal, and alkali metal disclosed by Hayes, i.e., 0.01-3 wt%, 0.01-5 wt%, and 0.1-5 wt%, respectively (col. 4, lines 53-56; cl. 1), and thus the claimed ranges are considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 2, Hayes discloses that the suitable group VIB transition metals include molybdenum, chromium, and tungsten (col. 10, lines 4-8).

Regarding claim 3, Hayes discloses that the suitable group IVA metals include tin (col. 7, lines 28-32).

Regarding claim 4,  Hayes discloses that the suitable alkali metals include sodium, potassium, and cesium (col. 10, line 65-col. 11, line 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772